     Case: 1:20-cr-00263 Document #: 11 Filed: 06/08/20 Page 1 of 4 PageID #:33




                                                     20 CR 263


JOSEPH HAMMOND
         Case: 1:20-cr-00263 Document #: 11 Filed: 06/08/20 Page 2 of 4 PageID #:34




✔



    ✔




The C ourtprovided its analysis ofthe Section 3142(g)factors and detailed findings in open courtatthe conclusion
ofthe detention hearing. The reasons fordetention include,w ithoutlim itation,the follow ing:



    ✔




        Past use of alias names
         Case: 1:20-cr-00263 Document #: 11 Filed: 06/08/20 Page 3 of 4 PageID #:35

    ✔
    ✔
    ✔


The Court's finding that the government has met its burden of establishing by clear and convincing evidence that no
set of release conditions will reasonably assure the safety of the community or any other person begins with the
nature and circumstances of the offense. Though a violation of Section 922(g) is not a "crime of violence" under the
Bail Reform Act, the circumstances of this case as proffered by the government evince a very considerable threat of
violence: When ATF agents approached defendant by driving up to him in their unmarked sedan shortly after
midnight on 6/3/20, he is alleged to have pointed a firearm directly at them, telling them to keep moving. The agents
swerved their vehicle to avoid being fired upon. The government does not assert that defendant had reason to know
that the agents were law enforcement personnel, but that does not detract from the gravity of the danger involved
when a person threatens another with a firearm. By pointing the handgun at the agents and threatening them,
Defendant created a grave risk, not just to the officers, but to others on the street including his own son, about 2, who
was positioned in front of defendant when this exchange occurred. Fortunately, that the agents did not open fire at
that point. Then, when the agents located defendant a second time and alighted from their vehicle and announced
their office, he reached "quickly" into the backpack where the gun was recovered along with a diaper and a sippy cup.
The Court reasonably infers that he was not about to do a diaper change or feed the child at that point in time, and a
quick reach into that bag, after defendant was seen not only holding a weapon but pointing it at the agents, created a
high degree of risk of shots being fired at him, at the child, or at others. Then, a witness has told agents that
moments before the midnight encounter with the ATF agents (as Shot Spotter technology signaled that three shots
were fired nearby), defendant had discharged the firearm several times out of apparent anger at rival gang members.
The Court agrees with the government on this point: Defendant's allegedly having just squeezed off several rounds
supports the inference that his possession and use of the firearm he pointed at the agents posed a great danger to
the community. The Court does not accept the government's argument that defendant used the child as a "human
shield," as the government was not able to proffer specific evidence in support of that claim. Still, defendant
endangered that child by pointing that firearm at law enforcement agents while the child was positioned in front of
him, moments after a witness said he discharged the firearm in anger. The firearm itself is a Glock Model 20 10mm
semiautomatic pistol, found with one live round in the chamber and 19 live rounds in an attached extended magazine
that holds up to 30 rounds. The danger that this type of weapon poses on the streets of Chicago and in communities
like Englewood, which bear a disproportionate amount of suffering from deadly gun violence, is well-documented.
See United States v. Rocha, No,. 19 CR 625, 2019 WL 4384465 (N.D. Ill. Sept. 11, 2019). As for the remaining
statutory factors, the weight of the evidence is very strong. Defendant's personal history and characteristics include
five past felonies, the oldest dating to when defendant was a teenager. Defendant's violation of probation terms
occurred when he was 17, or about 15 years ago, and the Court places less weight on that information. The Court is
troubled though, but the sheer number of defendant's felony convictions, coupled with the fact that at least two of
them involved firearms, with one of those being a conviction for an attempted murder in which defendant shot
someone. The Court is also concerned that the instant arrest occurred within a little over a year and a half of his
having been paroled on his fifth and most recent felony conviction, for being a felon in possession of an unspecified
weapon. That fact, coupled with the serious circumstances of the instant offense, detracts from the force of
defendant's argument that "the vast majority" of his criminal conduct occurred many years ago when he was a
teenager. Defendant was 29 at the time of the arrest leading to his fifth felony conviction and is 33 years old now.
The Court appreciates Defendant's mother's willingness to support her son and serve as a third-party custodian but
finds her proposed custodianship insufficient to reasonably assure the safety of the community under all the
circumstances, which indicate that the danger posed to the community by defendant's release would be too great.
For the foregoing reasons, the government has met its burden, and detention is ordered under Section 3142(e).
Case: 1:20-cr-00263 Document #: 11 Filed: 06/08/20 Page 4 of 4 PageID #:36
